Citation Nr: 1211002	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-12 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for migraine headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran had active military service from April 2001 to October 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, granted the Veteran's claim of entitlement to service connection for migraine headaches and assigned an initial 0 percent (i.e., noncompensable) rating for this disability retroactively effective from October 16, 2006, the day after her separation from service.  She appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when this occurs VA adjudicators must consider whether to "stage" the rating to compensate the Veteran for times since the effective date of the award when the disability may have been more severe than at others).

In another decision since issued in April 2008, however, during the pendency of this appeal, the RO increased the rating for the migraines from 0 to 10 percent, also retroactively effective from October 16, 2006.  The Veteran then, in response, completed the steps necessary to perfect her appeal for an even higher rating by filing a substantive appeal (VA Form 9) concerning this claim in May 2008.  She had a VA compensation examination later that year, in October 2008, and after considering the results of that evaluation the RO issued another decision in December 2008 further increasing the rating for the migraines - this time from 10 to 30 percent, again retroactively effective from October 16, 2006.  She since has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed she is seeking the highest possible rating unless and until she expressly indicates otherwise).


In her May 2008 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board, which is often commonly referred to as a Travel Board hearing.  The hearing was scheduled for November 2009, but the Veteran failed to appear for the proceeding and did not provide any explanation for her absence or request to reschedule the hearing.  Therefore, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Board also sees there is a derivative claim for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  Specifically, the Veteran's representative alleges the migraines have resulted in the Veteran exhausting all of her sick leave - indeed, to the point that she has begun having to use her personal vacation time.  The representative also asserts the Veteran's employment in 2008 was just marginal, not substantially gainful, when taking into account her level of education.  38 C.F.R. § 4.18.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  The Court, citing Rice v. Shinseki, 22 Vet. App. 447 (2009), reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.


But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands are generally via the Appeals Management Center (AMC). VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Here, though, even the underlying claim for a higher rating for the migraines requires further development, so it, too, is being remanded to the RO via the AMC.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, it is necessary to ensure procedural due process and that there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Veteran's representative claims there are outstanding evaluation and treatment records at the local VA Medical Center (VAMC), which need to be obtained so they may be considered in deciding this appeal.  In particular, the Veteran's representative points out there are no treatment records in the claims file, and that it is highly likely there are some in existence given the Veteran's use of medication to treat her migraines.  Therefore, he states that VA treatment records dated since October 2006, when the Veteran separated from service, need to be obtained before deciding her appeal.  See 38 C.F.R. § 3.159(c)(2) and (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice and possession of these additional records since generated within VA's healthcare system).

The Board also finds the Veteran needs to be reexamined to reassess the severity of her migraines in light of the fact that her most recent VA compensation examination for this disability was in October 2008, so some 31/2 years ago.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

A medical opinion also is needed concerning whether the Veteran is unemployable on account of her service-connected disabilities, which are:  the migraines, rated as 30-percent disabling, major depressive disorder, also rated as 30-percent disabling, left foot metatarsalgia, rated as 10-percent disabling, residual hypertrophic scar, also rated as 10-percent disabling, and allergic rhinitis and sinusitis, rated as 
0-percent disabling, i.e., noncompensable.  So her combined rating for these disabilities is 60 percent.  See 38 C.F.R. § 4.25.

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability - that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If, as here, there are two or more disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  So at this point in the appeal process, the Veteran does not satisfy these threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, in turn necessitating that she instead avail herself to the special provisions of § 4.16(b) that alternatively permit granting this benefit on an extra-schedular basis.  Therefore, at this point, she can only receive a TDIU on this extra-schedular basis under 38 C.F.R. § 4.16(b), rather than schedular basis under 38 C.F.R. § 4.16(a), but there remains this possibility, nonetheless.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Along these same lines, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that "[r]equiring a Veteran to prove that he or she is 100 percent unemployable is different than requiring him or her to prove that he or she cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that the Veteran prove 100 percent unemployability leaves no flexibility."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he or she is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.

The Board must consider the effects of the Veteran's service-connected disabilities in the context of his or her employment and educational background.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court indicated the Board cannot deny a Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that is substantially gainful versus just marginal.  See, too, Friscia v. Brown, 7 Vet. App. 294, 297 (1994) and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

The Board therefore is obtaining a medical opinion on this issue of employability.

The RO/AMC also has not had an opportunity to initially consider this additional, derivative TDIU claim, much less deny it.  So it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim before the RO/AMC.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a VCAA notice letter apprising her of the type of evidence and information needed to substantiate her derivative claim for a TDIU, including apprising her of her and VA's respective responsibilities in obtaining this supporting evidence. 

2.  Also ask that she clarify whether she has received any evaluation or treatment for her migraines since October 2006, i.e., since her discharge from service, either from VA or elsewhere (privately, etc.).  If she has, attempt to obtain these records.  If these requested records are unavailable, or the search for them otherwise yields negative results and it is determined that further attempts to obtain them would be futile, then this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

3.  Next schedule another VA compensation examination to reassess the severity of her migraines.  The examiner must be sure to address the applicable rating criteria, including especially in terms of whether there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2011).

4.  Examination and medical comment also is needed concerning whether the Veteran's service-connected disabilities (migraines, left foot metatarsalgia, major depressive disorder, residual hypertrophic scar, and allergic rhinitis and sinusitis) preclude her from obtaining and maintaining substantially gainful employment when considering her level of education, prior work experience and training, etc.

*She is hereby advised that failure to report for these scheduled VA examinations, without good cause, may have detrimental consequences on these pending claims.  In the case of her claim for a higher initial rating for her migraines, it will require rating this claim based on the evidence already of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record rather than summarily denied because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).  Whereas, as concerning her TDIU claim, it will require a summary denial of this claim, as evidence by the use of the word "shall" in this regulation indicating this is nondiscretionary.

The examinations should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

5.  Then readjudicate the claim for a higher initial rating for the migraines and adjudicate the derivative claim for a TDIU, as well, in light of all additional evidence.  If additional compensation is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


